Title: To George Washington from George Steptoe Washington, 19 February 1789
From: Washington, George Steptoe
To: Washington, George



Dear Uncle
Alexandria 19th of Februa[ry]

Impeled by necessity I now set down to write you the following lines, in which I am obliged to inform you of the great want we are in for a few things, which I would not have troubled you with could ⟨they have⟩ been dispensed with; for knowing the embarrassment under which our estates labour at present upon account of that debt which it owes to Mr Alexander; and that it is intirely by your goodness that we are enabled to remaine in Town; I should think my self very unjustifiable in requesting any thing but what was really necessary. The above mentioned articles are as follow a pair of breeches apiece a hat a pare of

shoes and buckles for me, and a few pocket handkerchiefs. Dear Uncle I remain your humble and dutifull Nephew

George S. Washington


P.S. please to desire the first of your Servants who comes to Town to call at Mr Heansons as there is some things which I would wish to have repaired.

